IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 523 EAL 2016
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
CLARK HENDERSON,                          :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 23rd day of May, 2017, the Petition for Allowance of Appeal and

Post-Submission Communication under Pa.R.A.P. 2501(a) are DENIED.